EXHIBIT 10(f)
 
 
 
THE BRINK’S COMPANY
2005 EQUITY INCENTIVE PLAN
(amended and restated as of February 19, 2010)
 


SECTION 1.  Purpose.
 
The purpose of The Brink’s Company 2005 Equity Incentive Plan (amended and
restated as of February 19, 2010) is to act as the successor plan to The Brink’s
Company 1988 Stock Option Plan and to encourage those individuals who are
expected to contribute significantly to the Company’s success to accept
employment or continue in the employ of the Company and its Subsidiaries, to
enhance their incentive to perform at the highest level, and, in general, to
further the best interests of the Company and its shareholders.
 
SECTION 2.  Definition.
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a)    “Act” shall mean the Securities Exchange Act of 1934, as amended.
 
(b)    “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.
 
(c)    “Award” shall mean any Option, Stock Appreciation Right, award of
Restricted Stock, award of Performance Stock or Other Stock-Based Award granted
under the Plan.
 
(d)    “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.
 
(e)    “Beneficiary” shall mean a person or persons entitled to receive payments
or other benefits or exercise rights that are available under the Plan in the
event of the Participant’s death.
 
(f)     “Board” shall mean the board of directors of the Company.
 
(g)    “Cause” shall mean, with respect to any Participant, (a) embezzlement,
theft or misappropriation by the Participant of any property of the Company, (b)
the Participant’s willful breach of any fiduciary duty to the Company, (c) the
Participant’s willful failure or refusal to comply with laws or regulations
applicable to the Company and its business or the policies of the Company
governing the conduct of its employees, (d) the Participant’s gross incompetence
in the performance of the Participant’s job duties, (e) commission by the
Participant of a felony or of any crime involving moral turpitude, fraud or
 


 
 

--------------------------------------------------------------------------------

 


misrepresentation, (f) the failure of the Participant to perform duties
consistent with a commercially reasonable standard of care or (g) any gross
negligence or willful misconduct of the Participant resulting in a loss to the
Company.
 
(h)           “Change in Control” shall mean the occurrence of:
 
(i) (A) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which the Shares would be
converted into cash, securities or other property other than a consolidation or
merger in which holders of the total voting power in the election of directors
of the Company of Shares outstanding (exclusive of shares held by the Company’s
Affiliates) (the “Total Voting Power”) immediately prior to the consolidation or
merger will have the same proportionate ownership of the total voting power in
the election of directors of the surviving corporation immediately after the
consolidation or merger, or (B) any sale, leases, exchange or other transfer (in
one transaction or a series of transactions) of all or substantially all the
assets of the Company; provided, however, that with respect to Awards granted
before November 16, 2007, a “Change in Control” shall be deemed to occur upon
the approval of the shareholders of the Company (or if such approval is not
required, the approval of the Board) of any of the transactions set forth in
clauses (A) or (B) above of this sup-paragraph (i);


(ii) any “person” (as defined in Section 13(d) of the Act) other than the
Company, its Affiliates or an employee benefit plan or trust maintained by the
Company or its affiliates, becoming the “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of more than 20% of the Total
Voting Power; or


(iii) at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board ceasing for any reason to
constitute at least a majority thereof, unless the election by the Company's
shareholders of each new director during such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such two-year period.


(i)          “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
(j)          “Committee” shall mean the Compensation and Benefits Committee of
the Board or such other committee as may be designated by the Board.
 
(k)         “Company” shall mean The Brink’s Company.
 
(l)          “Company Deferred Compensation Program” shall mean The Brink’s
Company Key Employees’ Deferred Compensation Program, as amended from time to
time.


 
2

--------------------------------------------------------------------------------

 


 
(m)          “Executive Group” shall mean every person who is expected by the
Committee to be both (i) a “covered employee” as defined in Section 162(m) of
the Code as of the end of the taxable year in which payment of the Award may be
deducted by the Company, and (ii) the recipient of compensation of more than
$1,000,000 (as such number appearing in Section 162(m) of the Code may be
adjusted by any subsequent legislation) for that taxable year.
 
(n)           “Fair Market Value” shall mean with respect to Shares, the average
of the high and low quoted sale prices of a share of such common stock on the
date in question (or, if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) on the New York Stock
Exchange Composite Transactions Tape or with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee.
 
(o)           “Incentive Stock Option” shall mean an option representing the
right to purchase Shares from the Company, granted under and in accordance with
the terms of Section 6, that meets the requirements of Section 422 of the Code,
or any successor provision thereto.
 
(p)           “Non-Qualified Stock Option” shall mean an option representing the
right to purchase Shares from the Company, granted under and in accordance with
the terms of Section 6, that is not an Incentive Stock Option.
 
(q)    “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
 
(r)     “Other Stock-Based Award” shall mean any right granted under Section 10.
 
(s)           “Participant” shall mean an individual granted an Award under the
Plan.
 
(t)           “Performance Stock” shall mean any Share granted under Section 9.
 
(u)          “Performance Unit” means a contractual right, granted pursuant to
Section 9, that is denominated in Shares.  Each Performance Unit represents a
right to receive the value of one Share (or a percentage of such value) in cash,
Shares or a combination thereof.  Awards of Performance Units may include the
right to receive dividend equivalents.
 
(v)          “Plan” shall mean The Brink’s Company 2005 Equity Incentive Plan
(amended and restated as of February 19, 2010).
 
(w)         “Predecessor Plan” shall mean The Brink’s Company 1988 Stock Option
Plan.


 
3

--------------------------------------------------------------------------------

 


 
(x)           “Restricted Stock” shall mean any Share granted under Section 8.
 
(y)           “Restricted Stock Unit” means a contractual right, granted
pursuant to Section 8, that is denominated in Shares.  Each Restricted Stock
Unit represents a right to receive the value of one Share (or a percentage of
such value) in cash, Shares or a combination thereof.  Awards of Restricted
Stock Units may include the right to receive dividend equivalents.
 
(z)           “Retirement” shall mean, with respect to any Participant, any
termination of the Participant’s employment on or after the date on which the
Participant has (i) attained age 65 and completed at least five years of service
with the Company or any of its Subsidiaries or (ii) attained age 55 and
completed at least ten years of service with the Company or any of its
Subsidiaries; provided that the Participant’s employment is not terminated for
Cause.
 
(aa)         “SAR” or “Stock Appreciation Right” shall mean any right granted to
a Participant pursuant to Section 7 to receive, upon exercise by the
Participant, the excess of (i) the Fair Market Value of one Share on the date of
exercise or at any time during a specified period before the date of exercise
over (ii) the grant price of the right on the date of grant, or if granted in
connection with an outstanding Option on the date of grant of the related
Option, as specified by the Committee in its sole discretion, which, except in
the case of Substitute Awards or in connection with an adjustment provided in
Section 5(d), shall not be less than the Fair Market Value of one Share on such
date of grant of the right or the related Option, as the case may be.
 
(bb)        “Shares” shall mean shares of the common stock of the Company.
 
(cc)         “Subsidiary” shall mean any corporation of which stock representing
at least 50% of the ordinary voting power is owned, directly or indirectly, by
the Company.
 
(dd)        “Substitute Awards” shall mean Awards granted in assumption of, or
in substitution for, outstanding awards previously granted by a company acquired
by the Company or with which the Company combines.
 
SECTION 3.  Eligibility.
 
(a)           Any individual who is employed by the Company or any Affiliate,
including any officer-director, shall be eligible to be selected to receive an
Award under the Plan.
 
(b)           Directors who are not full-time or part-time officers are not
eligible to receive Awards hereunder.
 
(c)           Holders of options and other types of Awards granted by a company
acquired by the Company or with which the Company combines are eligible for
grant of Substitute Awards hereunder.
 


 
4

--------------------------------------------------------------------------------

 


 
SECTION 4.  Administration.
 
(a)           The Plan shall be administered by the Committee.  The Committee
shall be appointed by the Board and shall consist of not less than three
directors, each of whom shall be independent, within the meaning of and to the
extent required by applicable rulings and interpretations of the New York Stock
Exchange and the Securities and Exchange Commission, and each of whom shall be a
“Non-Employee Director”, as defined from time to time for purposes of Section 16
of the Act and the rules promulgated thereunder and shall satisfy the
requirements for an outside director pursuant to Section 162(m) of the Code, and
any regulations issued thereunder.  The Board may designate one or more
directors as alternate members of the Committee who may replace any absent or
disqualified member at any meeting of the Committee.  No member or alternate
member of the Committee shall be eligible, while a member or alternate member,
for participation in the Plan.  The Committee may issue rules and regulations
for administration of the Plan.  It shall meet at such times and places as it
may determine.
 
(b)           Subject to the terms of the Plan and applicable law, the Committee
shall have full power and authority to: (i) designate Participants; (ii)
determine the type or types of Awards (including Substitute Awards) to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or with respect to which payments, rights, or other matters
are to be calculated in connection with) Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, or other Awards, or canceled, forfeited or suspended, and the method
or methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, and other amounts payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or of the Committee; (vii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (viii) establish, amend, suspend or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.
 
(c)           All decisions of the Committee shall be final, conclusive and
binding upon all parties, including the Company, the shareholders and the
Participants.
 
SECTION 5.  Shares Available for Issuance.
 
(a)           Subject to all of the provisions of this Section 5, the number of
Shares available for issuance under the Plan as of December 31, 2009, after
taking
 
 
 
5

--------------------------------------------------------------------------------


 
into account shares issued as of December 31, 2009, shall be 5,648,818 Shares
(the “Maximum Share Limit”).
 
(i)             Any Shares covered by an Award other than Options and SARs shall
be counted against the Maximum Share Limit as two Shares for every one Share
covered by the Award. 
 
(ii)            Each SAR shall be counted against the Maximum Share Limit as one
Share, regardless of whether a Share is used to settle the SAR upon exercise. 
 
(iii)           Notwithstanding the foregoing and subject to adjustment as
provided in Section 5(d), no Participant may receive Options and SARs under the
Plan in any calendar year that relate to more than 400,000 Shares.
 
(iv)           In addition, subject to approval of the Company Deferred
Compensation Program by the shareholders of the Company at the 2010 annual
meeting, each Unit standing to the credit of an Employee’s Incentive Account
under the Company Deferred Compensation Program (each such capitalized term as
defined under the Company Deferred Compensation Program) shall be counted
against the Maximum Share Limit.  Units shall be counted against the Maximum
Share Limit as two Shares for every one Unit standing to the credit of an
Employee’s Incentive Account.  Notwithstanding the foregoing, this Section
5(a)(iv) shall only apply to Units credited to an Employee’s Incentive Account
on or after May 7, 2010.
 
(b)           If, after the effective date of the Plan, any Shares covered by an
Award other than a Substitute Award, or to which such an Award relates, are
forfeited, or if such an Award otherwise terminates without the delivery of
Shares or of other consideration, then the Shares covered by such Award, or to
which such Award relates, to the extent of any such forfeiture or termination,
shall again be, or shall become, available for issuance under the Plan.  For
purposes of this Section 5(b), awards under the Predecessor Plan shall be
considered Awards.
 
(c)           Any Shares delivered pursuant to an Award may consist, in whole or
in part, of authorized and unissued Shares or Shares acquired by the Company.
 
(d)           In the event that the Committee shall determine that any dividend
or other distribution (whether in the form of cash, Shares or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the
 


 
6

--------------------------------------------------------------------------------

 


benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Shares (or other securities) which thereafter
may be made the subject of Awards, including the aggregate and individual limits
specified in Section 5(a) and Section 9(d), (ii) the number and type of Shares
(or other securities) subject to outstanding Awards, and (iii) the grant,
purchase, or exercise price with respect to any Award or, if deemed appropriate,
make provision for a cash payment to the holder of an outstanding Award;
provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.
 
(e)           Shares underlying Substitute Awards shall not reduce the number of
Shares remaining available for issuance under the Plan.
 
SECTION 6.  Options.
 
The Committee is hereby authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine:
 
(a)           The purchase price per Share under an Option shall be determined
by the Committee; provided, however, that, except in the case of Substitute
Awards, such purchase price shall not be less than the Fair Market Value of a
Share on the date of grant of such Option.
 
(b)           The term of each Option shall be fixed by the Committee but shall
not exceed 6 years from the date of grant thereof.
 
(c)           The Committee shall determine the time or times at which an Option
may be exercised in whole or in part; provided, however, that, except in the
event of a Change in Control, an Option shall not be exercisable before the
expiration of one year from the date the Option is granted.
 
(d)           The Committee shall determine the method or methods by which, and
the form or forms, including, without limitation, cash, Shares, other Awards, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price, in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
 
(e)           The terms of any Incentive Stock Option granted under the Plan
shall comply in all respects with the provisions of Section 422 of the Code, or
any successor provision thereto, and any regulations promulgated thereunder.
 
(f)            Options shall not be granted under the Plan in consideration for
and shall not be conditioned upon the delivery of Shares to the Company in
payment of the exercise price and/or tax withholding obligation under any other
employee stock option.
 


 
7

--------------------------------------------------------------------------------

 


 
(g)           Section 11 sets forth certain additional provisions that shall
apply to Options.
 
SECTION 7. Stock Appreciation Rights.
 
(a)           The Committee is hereby authorized to grant Stock Appreciation
Rights (“SARs”) to Participants with terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.
 
(b)           SARs may be granted hereunder to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Option granted under
Section 6.
 
(c)           Any tandem SAR related to an Option may be granted at the same
time such Option is granted or at any time thereafter before exercise or
expiration of such Option.  In the case of any tandem SAR related to any Option,
the SAR or applicable portion thereof shall not be exercisable until the related
Option or applicable portion thereof is exercisable and shall terminate and no
longer be exercisable upon the termination or exercise of the related Option,
except that a SAR granted with respect to less than the full number of Shares
covered by a related Option shall not be reduced until the exercise or
termination of the related Option exceeds the number of Shares not covered by
the SAR.  Any Option related to any tandem SAR shall no longer be exercisable to
the extent the related SAR has been exercised.
 
(d)     A freestanding SAR shall not have a term of greater than 6 years or,
unless it is a Substitute Award, an exercise price less than 100% of Fair Market
Value of the Share on the date of grant and, except in the event of a Change in
Control, shall not be exercisable before the expiration of one year from the
date the SAR is granted.
 
(e)     Section 11 sets forth certain additional provisions that shall apply to
SARs.
 
SECTION 8.  Restricted Stock and Restricted Stock Units.
 
(a)           The Committee is hereby authorized to grant Awards of Restricted
Stock and Restricted Stock Units to Participants.
 
(b)           Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate; provided, however, that
subject to Section 12(g), Restricted Stock and Restricted Stock Units shall have
a vesting period of not less than one year.
 


 
8

--------------------------------------------------------------------------------

 
 
(c)           Any Share of Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee may deem appropriate including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates.  In the event any stock certificate is issued in respect of
Shares of Restricted Stock granted under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock.
 
(d)           The Committee may in its discretion, when it finds that a waiver
would be in the best interests of the Company, waive in whole or in part any or
all restrictions with respect to Shares of Restricted Stock and Restricted Stock
Units; provided, that the Committee may not waive the restriction in the proviso
of Section 8(b).
 
(e)           If the Committee intends that an Award granted under this Section
8, shall constitute or give rise to “qualified performance based compensation”
under Section 162(m) of the Code, such Award may be structured in accordance
with the requirements of Section 9, including the performance criteria set forth
therein, and any such Award shall be considered an Award of Performance Stock or
Performance Units, as applicable, for purposes of the Plan.
 
(f)            Section 11 sets forth certain additional provisions that shall
apply to Restricted Stock and Restricted Stock Units.
 
SECTION 9.  Performance Stock and Performance Units.
 
(a)           The Committee is hereby authorized to grant Awards of Performance
Stock and Performance Units to Participants.
 
(b)           Subject to the terms of the Plan, Shares of Performance Stock and
Performance Units shall be subject to such restrictions as the Committee may
impose (including, without limitation, any limitation on the right to vote a
Share of Performance Stock or the right to receive any dividend or other right),
which restrictions may lapse, in whole or in part, upon the achievement of such
performance goals during such performance periods as the Committee shall
establish.  Subject to the terms of the Plan, the performance goals to be
achieved during any performance period, the length of any performance period,
the number of Shares subject to any Award of Performance Stock or Performance
Units shall be determined by the Committee; provided, however, that subject to
Section 12(g), the performance period relating to Performance Stock and
Performance Units shall be at least one year.
 
(c)           Any Share of Performance Stock granted under the Plan may be
evidenced in such manner as the Committee may deem appropriate including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates.  In the event any stock certificate is issued in respect of
Shares of Performance Stock granted under the Plan, such certificate shall be
registered in
 


 
9

--------------------------------------------------------------------------------

 


the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Performance Stock.
 
(d)           Every Award of Performance Stock and every Award of Performance
Units to a member of the Executive Group shall, if the Committee intends that
such Award should constitute “qualified performance-based compensation” for
purposes of Section 162(m) of the Code, include a pre-established formula, such
that payment, retention or vesting of the Award is subject to the achievement
during a performance period or periods, as determined by the Committee, of a
level or levels, as determined by the Committee, of one or more performance
measures with respect to the Company, any Subsidiary and/or any business unit of
the Company or any Subsidiary, including without limitation the following: (i)
net income, (ii) operating income, (iii) return on net assets, (iv) revenue
growth, (v) total shareholder return, (vi) earnings per share, (vii) return on
equity, (viii) net revenue per employee, (ix) market share, (x) return on
capital and/or economic value added (or equivalent metric), or (xi) cash flow
and/or free cash flow (before or after dividends); each as determined in
accordance with generally accepted accounting principles, where applicable, as
consistently applied by the Company and, if so determined by the Committee prior
to the release or forfeiture of the Shares of Performance Stock or the
expiration of the Award of Performance Units (as applicable), adjusted, to the
extent permitted under Section 162(m) of the Code if the Committee intends the
Award of Performance Stock or Performance Units to continue to constitute
“qualified performance-based compensation” under Section 162(m) of the Code, to
omit the effects of extraordinary items, the gain or loss on the disposal of a
business segment, unusual or infrequently occurring events and transactions,
accruals for awards under the Plan and cumulative effects of changes in
accounting principles.  Performance measures may vary from Performance Stock
Award to Performance Stock Award, Performance Unit Award to Performance Unit
Award and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.  Performance measures may be
expressed on an absolute basis or on a relative basis against a peer group or an
index.  For any Award subject to any such pre-established formula, the maximum
number of Shares subject to any such Award granted in any year shall be 400,000,
subject to adjustment as provided in Section 5(d).  Notwithstanding any
provision of the Plan to the contrary, the Committee shall not be authorized to
increase the number of Shares subject to any Award to which this Section 9(d)
applies upon attainment of such pre-established formula.
 
(e)           Section 11 sets forth certain additional provisions that shall
apply to Performance Stock and Performance Units.
 
SECTION 10.  Other Stock-Based Awards.
 
The Committee is hereby authorized to grant to Participants such other Awards
(including, without limitation, rights to dividends and dividend equivalents)
that are denominated or payable in, valued in whole or in part by
 


 
10

--------------------------------------------------------------------------------

 


reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares) as are deemed by the Committee
to be consistent with the purposes of the Plan.  Subject to the terms of the
Plan, the Committee shall determine the terms and conditions of such
Awards.  Shares or other securities delivered pursuant to a purchase right
granted under this Section 10 shall be purchased for such consideration, which
may be paid by such method or methods and in such form or forms, including,
without limitation, cash, Shares, other securities, other Awards, or any
combination thereof, as the Committee shall determine, the value of which
consideration, as established by the Committee, shall, except in the case of
Substitute Awards, not be less than the Fair Market Value of such Shares or
other securities as of the date such purchase right is granted.
 
SECTION 11.  Effect of Termination of Employment on Awards.
 
Except as otherwise provided by the Committee at the time an Option, SAR,
Restricted Stock, Restricted Stock Unit, Performance Stock or Performance Unit
is granted or in any amendment thereto, if a Participant ceases to be employed
by the Company or any Affiliate, then:
 
(a)           with respect to an Option or SAR:
 
(i)           subject to Section 11(a)(ii), if termination is by reason of the
Participant’s Retirement or by reason of the Participant’s permanent and total
disability, each Option and SAR held by the Participant shall continue to remain
outstanding and shall become or remain exercisable and in full force and effect
in accordance with its terms until the expiration date of the Award;
 
(ii)           if termination is by reason of the death of the Participant, or
if the Participant dies after Retirement or permanent and total disability as
referred to in Section 11(a)(i), each Option and SAR held by the Participant
shall become fully exercisable at the time of the Participant’s death (or, if
later, at the time of the one year anniversary of the Option or SAR grant date
(as applicable)) and may be exercised by the Participant’s Beneficiary at any
time within a period of three years after death (but not after the expiration
date of the Award);
 
(iii)           if termination of employment is for any reason other than as
provided in Section 11(a)(i) or (ii), the Participant may exercise each Option
and SAR held by the Participant within 90 days after such termination (but not
after the expiration date of such Award) to the extent such Award was
exercisable pursuant to its terms at the date of termination; provided, however,
if the Participant should die within 90 days after such termination, each Option
and SAR held by the Participant may be exercised by the Participant’s
Beneficiary at any time within a period of one year after death (but not after
the expiration date of the


 
11

--------------------------------------------------------------------------------

 
 
Award) to the extent such Award was exercisable pursuant to its terms at the
date of termination;
 
(b)           with respect to Restricted Stock and Restricted Stock Units:
 
(i)           subject to Section 11(b)(ii), if termination is by reason of the
Participant’s Retirement or permanent and total disability, each Restricted
Stock Award and Restricted Stock Unit Award held by the Participant shall
continue to remain outstanding and in full force and effect and any restrictions
with respect to such Restricted Stock Award or Restricted Stock Unit Award (as
applicable) shall lapse in accordance with the terms of the Award;
 
(ii)           if termination is by reason of the Participant’s death, or if the
Participant dies after Retirement or permanent and total disability as referred
to in Section 11(b)(i), any and all restrictions with respect to each Restricted
Stock Award and Restricted Stock Unit Award held by the Participant shall lapse
at the time of the Participant’s death (or, if later, at the time of the one
year anniversary of the Restricted Stock Award or Restricted Stock Unit Award
(as applicable) grant date);
 
(iii)           if termination of employment is by reason other than as provided
in Section 11(b)(i) or (b)(ii), any Restricted Stock Award and Restricted Stock
Unit Award held by the Participant that remains subject to restrictions shall be
canceled as of such termination of employment and shall have no further force or
effect;
 
(c)           with respect to Performance Stock and Performance Units:
 
(i)           if termination is by reason of the Participant’s Retirement or
permanent and total disability, each Performance Stock Award and Performance
Unit Award held by the Participant shall remain outstanding and in full force
and effect and any restrictions with respect to such Performance Stock Award or
Performance Unit Award (as applicable) shall lapse in accordance with the terms
of the Award regardless of whether the Participant dies during such period;
 
(ii)           if termination of employment occurs prior to the expiration of
any performance period applicable to a Performance Stock Award or Performance
Unit Award (as applicable) and such termination is by reason of the
Participant’s death, the Participant’s Beneficiary shall be entitled to receive
following the expiration of such performance period, a pro-rata portion of the
number of Shares subject to the Performance Stock Award or Performance Unit
Award (as applicable) with respect to which the restrictions would have
otherwise lapsed notwithstanding the Participant’s death, determined based on
the number of days in the performance period that shall have elapsed prior to
such termination and the remainder of such
 


 
12

--------------------------------------------------------------------------------

 


Performance Stock Award or Performance Unit Award (as applicable) shall be
canceled; and
 
(iii)           if termination of employment occurs prior to the expiration of
any performance period applicable to a Performance Stock Award or Performance
Unit Award and such termination is for any reason other than as provided in
Section 11(c)(i) or (ii), any Performance Stock Award and any Award of
Performance Units held by the Participant shall be canceled as of such
termination of employment and shall have no further force or effect.
 
SECTION 12.  General Provisions Applicable to Awards.
 
(a)           Awards shall be granted for no cash consideration or for such
minimal cash consideration as may be required by applicable law.
 
(b)           Awards may, in the discretion of the Committee, be granted either
alone or in addition to or in tandem with any other Award or any award granted
under any other plan of the Company.  Awards granted in addition to or in tandem
with other Awards, or in addition to or in tandem with awards granted under any
other plan of the Company, may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.
 
(c)           Subject to the terms of the Plan, payments or transfers to be made
by the Company upon the grant, exercise or payment of an Award may be made in
the form of cash, Shares, other securities or other Awards, or any combination
thereof, as determined by the Committee in its discretion at the time of grant,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case in accordance with rules and procedures established
by the Committee.  Such rules and procedures may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments or the grant or crediting of dividend equivalents in respect
of installment or deferred payments.
 
(d)           No Award and no right under any Award shall be assignable,
alienable, saleable or transferable by a Participant otherwise than by will or
pursuant to Section 12(e).  Each Award, and each right under any Award, shall be
exercisable during the Participant’s lifetime only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative.  The provisions of this paragraph shall not apply to any Award
which has been fully exercised, earned or paid, as the case may be, and shall
not preclude forfeiture of an Award in accordance with the terms thereof.
 
(e)           A Participant may designate a Beneficiary or change a previous
beneficiary designation at such times prescribed by the Committee by using forms
and following procedures approved or accepted by the Committee for that
purpose.  If no Beneficiary designated by the Participant is eligible to receive
 


 
13

--------------------------------------------------------------------------------

 
 
payments or other benefits or exercise rights that are available under the Plan
at the Participant’s death, the Beneficiary shall be the Participant’s estate.
 
(f)            All certificates for Shares or other securities delivered under
the Plan pursuant to any Award or the exercise thereof shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares or
other securities are then listed, and any applicable Federal or state securities
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
(g)           Unless specifically provided to the contrary in any Award
Agreement, upon a Change in Control, all Awards shall become fully exercisable,
shall vest and shall be settled, as applicable, and any restrictions applicable
to any Award shall automatically lapse.  Notwithstanding the foregoing, upon a
Change in Control, Performance Stock Awards and Performance Unit Awards shall be
considered to be earned at their target level; any restrictions with respect to
the target number of Shares subject to a Performance Stock Award and Performance
Unit Award shall lapse and any remaining Shares subject to such Performance
Stock Award and Performance Unit Award shall be cancelled and shall have no
further force or effect.
 
SECTION 13.  Amendments and Termination.
 
(a)           Except to the extent prohibited by applicable law and unless
otherwise expressly provided in an Award Agreement or in the Plan, the Board may
amend, alter, suspend, discontinue, or terminate the Plan or any portion thereof
at any time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is required by the listed company rules of the New York Stock
Exchange or (ii) the consent of the affected Participant, if such action would
adversely affect the rights of such Participant under any outstanding Award,
except to the extent any such amendment, alteration, suspension, discontinuance
or termination is made to cause the Plan to comply with applicable law, stock
exchange rules and regulations or accounting or tax rules and
regulations.  Notwithstanding anything to the contrary herein, the Committee may
amend the Plan in such manner as may be necessary to enable the Plan to achieve
its stated purposes in any jurisdiction in a tax-efficient manner and in
compliance with local rules and regulations.
 
(b)           The Committee may waive any conditions or rights under, amend any
terms of, or amend, alter, suspend, discontinue or terminate, any Award
theretofore granted, prospectively or retroactively, without the consent of any
relevant Participant or holder or beneficiary of an Award, provided, however,
that no such action shall impair the rights of any affected Participant or
holder or beneficiary under any Award theretofore granted under the Plan, except
to the

 
14

--------------------------------------------------------------------------------

 


extent any such action is made to cause the Plan to comply with applicable law,
stock exchange rules and regulations or accounting or tax rules and regulations;
and provided further that, except as provided in Section 5(d), no such action
shall directly or indirectly, through cancellation and regrant or any other
method, reduce, or have the effect of reducing, the exercise price of any Award
established at the time of grant thereof and provided further, that the
Committee’s authority under this Section 13(b) is limited in the case of Awards
subject to Section 9(d), as set forth in Section 9(d).
 
(c)           Except as noted in Section 9(d), the Committee shall be authorized
to make adjustments in the terms and conditions of, and the criteria included
in, Awards in recognition of events (including, without limitation, the events
described in Section 5(d)) affecting the Company, or the financial statements of
the Company, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
 
(d)           The Committee may correct any defect, supply any omission, or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry the Plan into effect.
 
SECTION 14.  Miscellaneous.
 
(a)           No employee, Participant or other person shall have any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of employees, Participants, or holders or beneficiaries of Awards
under the Plan.  The terms and conditions of Awards need not be the same with
respect to each recipient.
 
(b)           The Company shall be authorized to withhold from any Award granted
or any payment due or transfer made under any Award or under the Plan or from
any compensation or other amount owing to a Participant the amount (in cash,
Shares, other securities or other Awards) of withholding taxes due in respect of
an Award, its exercise, or any payment or transfer under such Award or under the
Plan and to take such other action (including, without limitation, providing for
elective payment of such amounts in cash or Shares by the Participant) as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.
 
(c)           Nothing contained in the Plan shall prevent the Company from
adopting or continuing in effect other or additional compensation arrangements,
and such arrangements may be either generally applicable or applicable only in
specific cases. 
 
(d)           The grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ of the Company or any
Affiliate.   Further,
 


 
15

--------------------------------------------------------------------------------

 


the Company or the applicable Affiliate may at any time dismiss a Participant
from employment, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement or in any
other agreement binding the parties.  The receipt of any Award under the Plan is
not intended to confer any rights on the receiving Participant except as set
forth in such Award.
 
(e)           If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.
 
(f)           Neither the Plan nor any Award shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company and a Participant or any other person.  To the extent that any
person acquires a right to receive payments from the Company pursuant to an
Award, such right shall be no greater than the right of any unsecured general
creditor of the Company.
 
(g)           No fractional Shares shall be issued or delivered pursuant to the
Plan or any Award, and the Committee shall determine whether cash or other
securities shall be paid or transferred in lieu of any fractional Shares, or
whether such fractional Shares or any rights thereto shall be canceled,
terminated or otherwise eliminated.
 
SECTION 15.  Effective Date of the Plan.
 
The Plan initially became effective as of the date of its approval by the
shareholders of the Company on May 6, 2005.
 
SECTION 16.  Term of the Plan.
 
No Award shall be granted under the Plan after the date of the annual
shareholders meeting in the tenth year after the effective date of the
Plan.  However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.
 


 
16

--------------------------------------------------------------------------------

 
 
SECTION 17.  Section 409A of the Code.
 
(a)           With respect to Awards subject to Section 409A of the Code
(including Awards of Restricted Stock Units held by Participants who are or who
may become eligible for Retirement during the term of the Award), the Plan
is intended to comply with the requirements of Section 409A of the Code, and the
provisions of the Plan and any Award Agreement shall be interpreted in a manner
that satisfies the requirements of Section 409A of the Code, and the Plan shall
be operated accordingly.  If any provision of the Plan or any term or condition
of any Award would otherwise frustrate or conflict with this intent, the
provision, term or condition will be interpreted and deemed amended so as to
avoid this conflict.
 
(b)           With respect to Awards subject to Section 409A of the Code
(including Awards of Restricted Stock Units held by Participants who are or who
may become eligible for Retirement during the term of the Award),
notwithstanding Section 12(g) and unless specifically provided to the contrary
in the applicable Award Agreement, in the event of a Change in Control, this
paragraph 17(b) shall apply and shall supersede the provisions of Section 12(g)
to the extent inconsistent therewith.
 
(i)           If at the time of such Change in Control, the transaction(s)
constituting such Change in Control do not constitute a change in the ownership
or effective control of a corporation, or change in the ownership of a
substantial portion of the assets of a corporation, as such terms are defined
for purposes of Section 409A of the Code, any portion of the Award as to which
the settlement date has not theretofore occurred shall remain outstanding and
shall be settled on the applicable date(s) as specified in the Award Agreement.
 
(ii)           If the provisions of Section 17(b)(i) are invoked such that a
Change in Control occurs and any portion of the Award continues to be
outstanding thereafter, the value of the Award that remains outstanding shall be
determined based on the value per common share of the Company implied by the
Change in Control transaction and such value shall be paid in cash without
interest on the applicable settlement date(s) for such Award, as specified in
the Award Agreement.
 
(c)           With respect to Awards subject to Section 409A of the Code
(including Awards of Restricted Stock Units held by Participants who are or who
may become eligible for Retirement during the term of the Award), if, at the
time of the Participant’s separation from service (within the meaning of Section
409A of the Code), (i) the Participant shall be a specified employee (within the
meaning of Section 409A of the Code and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable pursuant to an Award Agreement
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
 


 
17

--------------------------------------------------------------------------------

 


delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company (or an Affiliate, as
applicable) shall not pay any such amount on the otherwise scheduled payment
date but shall instead accumulate such amount and pay it, without interest, on
the first day of the seventh month following such separation from service.
 
(d)           With respect to Awards subject to Section 409A of the Code
(including Awards of Restricted Stock Units held by Participants who are or who
may become eligible for Retirement during the term of the Award), neither the
Participant nor any creditor or beneficiary of the Participant shall have the
right to subject any deferred compensation (within the meaning of Section 409A
of the Code) payable under the Award Agreement to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment.  Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to or for
the benefit of a Participant pursuant to an Award Agreement may not be reduced
by, or offset against, any amount owing by the Participant to the Company (or an
Affiliate, as applicable).
 






 
18

--------------------------------------------------------------------------------

 

